DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 USC § 112(f) Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claim limitations “database connector”, “business object parser”, and “view generator” have been interpreted under 35 U.S.C. 112(f) because they use a generic placeholders “connector”, “parser” and “generator” coupled with functional language “configured to” or “for” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The word “module” is a generic placeholder for means and does not, in itself, set forth a particular structure.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f): ([00019], [00023], [00025]).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2, 4, 6, 7, 8, 10, 11 recite “the column names” or “the names " in lines 2/3, 4/6/7, 2/3, 4, 5, 3/4, 5. There is insufficient antecedent basis for this limitation in the claims. That is, the claims fail to mention a column name or a name prior to this portion of the limitation;
Claim 3 recites the limitation "a match" in line 3. This portion of the limitation is unclear because, prior to this portion, the claim also recites “a match”. That is, it is not clear if the separate recitations of a match refer to the same match or two distinct matches. Therefore, these claims fail to particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant (MPEP 2171);
Claim 4 recites the limitation "an archive database" in line 6. This portion of the limitation is unclear because, prior to this portion, the claim also recites “an archive database”. That is, it is not clear if the separate recitations of an archive database refer to the same archive database or two distinct archive databases. Therefore, these claims fail to particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant (MPEP 2171);
Claim 5 recites the limitation "said header table" in line 3. This portion of the limitation is unclear because, prior to this portion, the claim recites “at least one header table”. That is, it is not clear if said header table is one of the at least one header tables, if it refers to all of the at least one header tables, or perhaps other header tables. Therefore, these claims fail to particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant (MPEP 2171);
Claim 5 recites “The method of claim 3" in line 1. There is insufficient antecedent basis for this limitation in the claims. That is, the claim only mentions “an apparatus” prior to this portion of the limitation;
Claim 7 recites “The method of claim 3" in line 1. There is insufficient antecedent basis for this limitation in the claims. That is, the claim only mentions “an apparatus” prior to this portion of the limitation;
Claim 9 recites “said header table" in line 4. There is insufficient antecedent basis for this limitation in the claims. That is, the claim does not mention a header table prior to this portion of the limitation;
Claim 11 recites “The non-transitory computer readable storage medium of claim 7" in line 1. There is insufficient antecedent basis for this limitation in the claims. That is, the claims only mention “a method” prior to this portion of the limitation.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 11 depends on and is a duplicate of claim 7. More specifically, claim 11 recites “the non-transitory computer readable storage medium of claim 7”, however, claim 7 refers to “the method of claim 3” and does not recite a non-transitory computer readable storage medium. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	
Claims 3-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 3 recites an apparatus for viewing business data, the apparatus comprising: a database connector, wherein said connector is configured to connect both to a production database and to an archive database; a business object parser for retrieving metadata from said production database; an interface to a repository, wherein said repository stores definitions of standard business objects; and a view generator for generating a view of a standard business object wherein said standard business object is populated with data from said archive database; further comprising a link generator for sub-views, wherein said link generator is configured to scan a repository of activation field groups for a match, wherein a match is detected based on a comparison between a field catalog of said view and a set of keys in relation to said activation field groups.
The limitations of wherein a match is detected based on a comparison between a field catalog of said view and a set of keys in relation to said activation field groups, as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process but from the recitation of implementing it on generic computer components. That is, other than reciting “link generator” nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “link generator” language, “wherein a match is detected based on a comparison” in the context of this claim encompasses the user observing, analyzing, and judging of a match between data within a field catalog and keys.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claim 3 recites an abstract idea (Step 2A, Prong 1).
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – an apparatus for viewing business data, the apparatus comprising: a database connector, wherein said connector is configured to connect both to a production database and to an archive database; a business object parser for retrieving metadata from said production database; an interface to a repository, wherein said repository stores definitions of standard business objects; and a view generator for generating a view of a standard business object wherein said standard business object is populated with data from said archive database; further comprising a link generator for sub-views, wherein said link generator is configured to scan a repository of activation field groups for a match. The “apparatus for viewing business data”, “database connector, wherein said connector is configured to connect both to a production database and to an archive database”, “production database”, “archive database”, “interface to a repository”, and “link generator” are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions) and do not meaningfully limit the claim. The additional elements of a business object parser for retrieving metadata from said production database; an interface to a repository, wherein said repository stores definitions of standard business objects; and a view generator for generating a view of a standard business object wherein said standard business object is populated with data from said archive database; further comprising a link generator for sub-views, wherein said link generator is configured to scan a repository of activation field groups for a match represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a business object parser for retrieving metadata from said production database; an interface to a repository, wherein said repository stores definitions of standard business objects; further comprising a link generator for sub-views, wherein said link generator is configured to scan a repository of activation field groups for a match represent insignificant extra-solution activities that are well-understood, routine, and conventional activities previously known to the industry. That is, these limitations represent well-understood, routine, conventional activities in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). The limitation, and a view generator for generating a view of a standard business object wherein said standard business object is populated with data from said archive database represents well-understood, routine, conventional activity previously known to the industry. That is, this limitation represents well-understood, routine, conventional activity in the fields of viewing data and display and is merely directed to the well-understood, routine, conventional activity of presenting offers, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception. (Step 2B). Accordingly, claim 3 is not patent eligible.

Independent claims 4, 8 similarly recite selecting a business object; parsing database metadata in a source database, wherein said metadata comprises column metadata of tables and wherein the names of said tables are comprised in a definition of said business object; and generating a view on an archive database, wherein said view comprises one or more columns, wherein the names of said columns are not comprised in a definition of said business object and wherein the names of said columns are comprised in said column metadata.
The limitations of selecting a business object; parsing database metadata in a source database, as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process but from the recitation of implementing it on generic computer components. That is, nothing in the claim elements preclude the steps from practically being performed in the mind. For example, “selecting” and “parsing” in the context of this claim encompass the user observing, analyzing business objects and metadata, and selecting (judging) a particular business object that the user is aware of. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claims 4, 8 recite an abstract idea (Step 2A, Prong 1).
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – and generating a view on an archive database, wherein said view comprises one or more columns, wherein the names of said columns are not comprised in a definition of said business object and wherein the names of said columns are comprised in said column metadata. The “archive database”, “database” are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions) and do not meaningfully limit the claim. The additional elements of parsing database metadata in a source database, wherein said metadata comprises column metadata of tables and wherein the names of said tables are comprised in a definition of said business object; and generating a view on an archive database, wherein said view comprises one or more columns, wherein the names of said columns are not comprised in a definition of said business object and wherein the names of said columns are comprised in said column metadata represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of wherein said metadata comprises column metadata of tables and wherein the names of said tables are comprised in a definition of said business object; and generating a view on an archive database, wherein said view comprises one or more columns, wherein the names of said columns are not comprised in a definition of said business object and wherein the names of said columns are comprised in said column metadata represent insignificant extra-solution activities that are well-understood, routine, and conventional activities previously known to the industry. That is, these limitations represent well-understood, routine, conventional activities in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception. (Step 2B). Accordingly, claims  are not patent eligible.
Claims 5-7, 9-11 depend on claims 4, 8 and include all the limitations of these claims. Therefore, claims 5-7, 9-11 are directed to the same abstract idea and the analysis must proceed to (Step 2A, Prong 2).
Claims 5, 9 similarly recite the limitations, a business object is defined by a plurality of tables, wherein said tables are related through foreign-key relationships and wherein said tables comprise a plurality of columns and wherein said tables comprise at least one header table wherein said header table comprises business data. These additional limitations do not integrate the abstract idea into a practical application because they generally link the use of a judicial exception to a particular technological environment or field of use. That is, the business object and tables link the abstract idea (mental process steps) to the fields of business data and data storage. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements generally link the use of a judicial exception to a particular technological environment or field of use. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception.
Claims 6, 10 similarly recite the additional limitations of wherein said metadata further comprises foreign key relationships and wherein said view further comprises one or more tables, wherein the names of said tables are not comprised in said definition of said business object and wherein the names of said tables are comprised in said metadata. These additional limitations do not integrate the abstract idea into a practical application because they generally link the use of a judicial exception to a particular technological environment or field of use. That is, the metadata and view link the abstract idea (mental process steps) to the fields of business data and data storage. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements generally link the use of a judicial exception to a particular technological environment or field of use. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception.
Claims 7, 11 similarly recite the additional limitations of reading in activation field groups and wherein an activation field group comprises a set of field names and a designator for a sub-view; and presenting a hyperlink to said sub-view if the names of said field names are comprised in said columns. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent well-understood, routine, conventional activity previously known to the industry. That is, the limitations, reading in activation field groups and wherein an activation field group comprises a set of field names and a designator for a sub-view represent well-understood, routine, conventional activity in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). The limitation, and presenting a hyperlink to said sub-view if the names of said field names are comprised in said columns represents a well-understood, routine, conventional activity in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of presenting offers, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 7,653,663) in view of Fabijancic (US 2015/0100553).
Regarding claim 1, Wright discloses:
An apparatus for viewing business data, the apparatus comprising: a database connector, wherein said connector is configured to connect both to a production database and to an archive database at least by ([col. 5, lines 1-4] “Particular data stored in the operational database may be selected to be archived in archive storage 102 by archive system 103 as discussed further below in connection with FIGS. 2-5.”) and Figs. 1-2 show that the archive system connects the operational database (production database) and archive storage 102;
a business object parser for retrieving metadata from said production database at least by ([col. 5, lines 29-36] “Archive system 103 may further include a repository 202 for storing the plans generated and meta-data (as discussed below) extracted by archive application design 201. Archive system 103 may further include a software component, referred to herein as an “extractor” 203, configured to extract particular data from operational database 101 using policies and meta-data stored in repository 202 by archive application design 201.” [col. 6, lines 34-37, 44-51] “In step 302, archive application design 201 acquires meta-data for all segments defined for each archiving application. The meta-data can be extracted from operational meta-data objects…Meta-data may refer to data that describes the content of data segments and the relationship the data segments have with one another. By extracting meta-data associated with the “segments of interest” (those segments that are to be part of the archive object) from operational database 101, the content of the data segment is known down to the data element level thereby substantially guaranteeing reversible bit-for-bit representation.”) and archive application design 201, within the archive system, extracts metadata from operational database 101 as shown in Fig. 2;
an interface to a repository at least by ([col. 18, lines 25-27, 49-51] “FIG. 11 illustrates a typical hardware configuration of computer system 1100 which is representative of a hardware environment for practicing the present invention. …Disk adapter 1118 may be an integrated drive electronics (“IDE”) adapter that communicates with a disk unit 1120, e.g., disk drive.”), 
wherein said repository stores definitions of standard business objects at least by ([col. 8, lines 1-4] “In step 308, archive application design 201 stores the meta-data for operational database segments and the business object definitions for an archive application in archive design repository 202.”);
Wright fails to explicitly disclose “and a view generator for generating a view of a standard business object wherein said standard business object is populated with data from said archive database”
However, Fabijancic teaches the above limitation at least by ([0032] “Once archive manager 104 stores archived data in archive database 106, users can perform searches for the data.” [0033] “At 406, search query processor 108 determines which objects satisfy the search query. An object may satisfy the search query if the object includes the same search term (or a synonymous term). For example, an object may include the term Thomas. At 408, search query processor 108 returns the search results that identifies the objects. For example, the search result may include the strings stored in LOB table 207 for the respective objects. In one example, if object #1 and object #2 are included in the search result, then the entire strings shown at 208-1 and 208-2 are returned in a search result. Because strings are created, search query processor 108 may only return the entire string”) and the view of the business object is the search result strings including object 1 and object 2.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Fabijancic into the teaching of Wright because the references similarly disclose the storage and retrieval of business objects. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Wright to further include the search results of business objects as in Fabijancic in order to be able to provide a clear understanding of the object to the user.
As per claim 2, claim 1 is incorporated, Fabijancic further discloses:
wherein said view of a standard business object comprises customized tables, wherein said tables are customized in such a way that the column names of said tables are not comprised in a data model of the standard business object at least by ([0033] “At 408, search query processor 108 returns the search results that identifies the objects. For example, the search result may include the strings stored in LOB table 207 for the respective objects. In one example, if object #1 and object #2 are included in the search result, then the entire strings shown at 208-1 and 208-2 are returned in a search result. Because strings are created, search query processor 108 may only return the entire string.”) and the search result strings of the objects (view of a standard business object), such as those shown in Fig. 3B, do not include column names of the tables as shown in Fig. 3A and wherein the column names are comprised in a data model of the production database at least by ([0028] “FIG. 3A shows an example of tables that may be stored in relational database 102 according to one embodiment. A header table 204-1 includes information for various invoices 1000, 2000, 3000, and 4000. For example, rows 304-1, 304-2, 304-3, and 304-4 list data for invoices 1000, 2000, 3000, and 4000, respectively. Also, columns 302-1, 302-2, 302-3, and 302-4 list data for an invoice number, a last name, a first name, and an address, respectively. For example, for invoice #1000, the last name associated with this invoice is Edison, the first name is Thomas, and the address is West Pike 45th.”) and Fig. 3A shows the column names comprised within tables (data model) of the relational database (production database).
Regarding claim 4, Wright discloses:
A method for viewing data on an archive database, the method comprising: selecting a business object at least by ([col. 5, lines 1-4] “Particular data stored in the operational database may be selected to be archived in archive storage 102 by archive system 103 as discussed further below in connection with FIGS. 2-5.”) and Figs. 1-2 show that the archive system connects the operational database (production database) and archive storage 102;
parsing database metadata in a source database at least by ([col. 5, lines 29-36] “Archive system 103 may further include a repository 202 for storing the plans generated and meta-data (as discussed below) extracted by archive application design 201. Archive system 103 may further include a software component, referred to herein as an “extractor” 203, configured to extract particular data from operational database 101 using policies and meta-data stored in repository 202 by archive application design 201.” [col. 6, lines 34-37, 44-51] “In step 302, archive application design 201 acquires meta-data for all segments defined for each archiving application. The meta-data can be extracted from operational meta-data objects…Meta-data may refer to data that describes the content of data segments and the relationship the data segments have with one another. By extracting meta-data associated with the “segments of interest” (those segments that are to be part of the archive object) from operational database 101, the content of the data segment is known down to the data element level thereby substantially guaranteeing reversible bit-for-bit representation.”) and archive application design 201, within the archive system, extracts (parsing) metadata from operational database 101 as shown in Fig. 2;
wherein said metadata comprises column metadata of tables at least by ([col. 2, lines 44-52] “The data stored in the operational database has meta-data associated with it. Meta-data may refer to data that describes the content of the data and the relationship the data has with one another. For example, suppose that a field in a business record stores the zip code. Meta-data associated with that field may describe the length of the field storing the zip code. Operational databases can only support a single version of the data structure at any specific time.”) and wherein the names of said tables are comprised in a definition of said business object at least by ([col. 8, lines 1-4] “In step 308, archive application design 201 stores the meta-data for operational database segments and the business object definitions for an archive application in archive design repository 202.”);
Wright fails to explicitly disclose “and generating a view on an archive database, wherein said view comprises one or more columns, wherein the names of said columns are not comprised in a definition of said business object and wherein the names of said columns are comprised in said column metadata”
However, Fabijancic teaches the following limitations, and generating a view on an archive database, wherein said view comprises one or more columns at least by ([0033] “At 406, search query processor 108 determines which objects satisfy the search query. An object may satisfy the search query if the object includes the same search term (or a synonymous term). For example, an object may include the term Thomas. At 408, search query processor 108 returns the search results that identifies the objects. For example, the search result may include the strings stored in LOB table 207 for the respective objects. In one example, if object #1 and object #2 are included in the search result, then the entire strings shown at 208-1 and 208-2 are returned in a search result. Because strings are created, search query processor 108 may only return the entire string”) and the view of the business object is the search result strings including object 1 and object 2 which comprise column data,
wherein the names of said columns are not comprised in a definition of said business object and wherein the names of said columns are comprised in said column metadata at least by ([0028] “FIG. 3A shows an example of tables that may be stored in relational database 102 according to one embodiment. A header table 204-1 includes information for various invoices 1000, 2000, 3000, and 4000. For example, rows 304-1, 304-2, 304-3, and 304-4 list data for invoices 1000, 2000, 3000, and 4000, respectively. Also, columns 302-1, 302-2, 302-3, and 302-4 list data for an invoice number, a last name, a first name, and an address, respectively. For example, for invoice #1000, the last name associated with this invoice is Edison, the first name is Thomas, and the address is West Pike 45th.”) and the search result strings of the objects (view of a standard business object), such as those shown in Fig. 3B, do not include column names of the tables as shown in Fig. 3A which shows the column names comprised within a tables (data model) of the relational database (production database).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Fabijancic into the teaching of Wright because the references similarly disclose the storage and retrieval of business objects. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Wright to further include the search results of business objects as in Fabijancic in order to be able to provide a clear understanding of the object to the user.
As per claim 5, claim 3 is incorporated, Wright fails to disclose “wherein a business object is defined by a plurality of tables, wherein said tables are related through foreign-key relationships and wherein said tables comprise a plurality of columns and wherein said tables comprise at least one header table wherein said header table comprises business data”
However, Fabijancic teaches the following limitations, wherein a business object is defined by a plurality of tables at least by ([0004] “The data is combined from the plurality of tables into a set of objects in a readable format where an object in the set of objects includes terms from the plurality of tables associated with the object”),
wherein said tables are related through foreign-key relationships and wherein said tables comprise a plurality of columns and wherein said tables comprise at least one header table wherein said header table comprises business data at least by ([0019] “For example, relational database 102 includes tables of data items that are formally described and organized according to a relational model. In the relational model, rows in one table may be related to other rows in other tables. The related rows are linked via keys” [0023] “a headers table 204-1 includes headers for the objects, a positions table 204-2 is linked to headers table 204-1 and includes positions for the headers, and something-else table 204-3 may include other additional information and is linked to headers table 204-1.” [0032] “Once archive manager 104 stores archived data in archive database 106, users can perform searches for the data.”) and at least Fig. 3A shows the tables comprising columns and the tables comprise at least one header table 302-1 which are linked with the other tables based on an invoice number field (foreign key relationships).
As per claim 6, claim 4 is incorporated, Wright further discloses:
…and wherein the names of said tables are comprised in said metadata at least by ([col. 2, lines 44-52] “The data stored in the operational database has meta-data associated with it. Meta-data may refer to data that describes the content of the data and the relationship the data has with one another. For example, suppose that a field in a business record stores the zip code. Meta-data associated with that field may describe the length of the field storing the zip code. Operational databases can only support a single version of the data structure at any specific time.”).
Wright fails to disclose “wherein said metadata further comprises foreign key relationships and wherein said view further comprises one or more tables, wherein the names of said tables are not comprised in said definition of said business object”
However, Fabijancic teaches the following limitations, wherein said metadata further comprises foreign key relationships and wherein said view further comprises one or more tables at least by ([0019] “For example, relational database 102 includes tables of data items that are formally described and organized according to a relational model. In the relational model, rows in one table may be related to other rows in other tables. The related rows are linked via keys” [0033] “At 406, search query processor 108 determines which objects satisfy the search query. An object may satisfy the search query if the object includes the same search term (or a synonymous term). For example, an object may include the term Thomas. At 408, search query processor 108 returns the search results that identifies the objects. For example, the search result may include the strings stored in LOB table 207 for the respective objects. In one example, if object #1 and object #2 are included in the search result, then the entire strings shown at 208-1 and 208-2 are returned in a search result. Because strings are created, search query processor 108 may only return the entire string”) and the search results comprise tables of archived objects and their respective archived strings as shown in Figs. 3B, 5A-5B,
wherein the names of said tables are not comprised in said definition of said business object… at least by ([0033] “At 408, search query processor 108 returns the search results that identifies the objects. For example, the search result may include the strings stored in LOB table 207 for the respective objects. In one example, if object #1 and object #2 are included in the search result, then the entire strings shown at 208-1 and 208-2 are returned in a search result. Because strings are created, search query processor 108 may only return the entire string.”) and the search result strings of the objects (view of a standard business object), such as those shown in Fig. 3B, do not include column names of the tables as shown in Fig. 3A.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Fabijancic into the teaching of Wright because the references similarly disclose the storage and retrieval of business objects. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Wright to further include the metadata including foreign key relationships as in Fabijancic in order to be able to provide be able to easily access linked fields within tables.
Regarding claim 8, Wright discloses:
A non-transitory computer readable storage medium for storing instructions which cause one or more computers to perform operations comprising: selecting a business object at least by ([col. 5, lines 1-4] “Particular data stored in the operational database may be selected to be archived in archive storage 102 by archive system 103 as discussed further below in connection with FIGS. 2-5.”) and Figs. 1-2 show that the archive system connects the operational database (production database) and archive storage 102;
parsing database metadata in a source database at least by ([col. 5, lines 29-36] “Archive system 103 may further include a repository 202 for storing the plans generated and meta-data (as discussed below) extracted by archive application design 201. Archive system 103 may further include a software component, referred to herein as an “extractor” 203, configured to extract particular data from operational database 101 using policies and meta-data stored in repository 202 by archive application design 201.” [col. 6, lines 34-37, 44-51] “In step 302, archive application design 201 acquires meta-data for all segments defined for each archiving application. The meta-data can be extracted from operational meta-data objects…Meta-data may refer to data that describes the content of data segments and the relationship the data segments have with one another. By extracting meta-data associated with the “segments of interest” (those segments that are to be part of the archive object) from operational database 101, the content of the data segment is known down to the data element level thereby substantially guaranteeing reversible bit-for-bit representation.”) and archive application design 201, within the archive system, extracts (parsing) metadata from operational database 101 as shown in Fig. 2,
wherein said metadata comprises column metadata of tables at least by ([col. 2, lines 44-52] “The data stored in the operational database has meta-data associated with it. Meta-data may refer to data that describes the content of the data and the relationship the data has with one another. For example, suppose that a field in a business record stores the zip code. Meta-data associated with that field may describe the length of the field storing the zip code. Operational databases can only support a single version of the data structure at any specific time.”) and wherein the names of said tables are comprised in a definition of said business object at least by ([col. 8, lines 1-4] “In step 308, archive application design 201 stores the meta-data for operational database segments and the business object definitions for an archive application in archive design repository 202.”).
Wright fails to explicitly disclose “and generating a view on an archive database, wherein said view comprises one or more columns, wherein the names of said columns are not comprised in a definition of said business object and wherein the names of said columns are comprised in said column metadata”
However, Fabijancic teaches the following limitations, and generating a view on an archive database, wherein said view comprises one or more columns at least by ([0033] “At 406, search query processor 108 determines which objects satisfy the search query. An object may satisfy the search query if the object includes the same search term (or a synonymous term). For example, an object may include the term Thomas. At 408, search query processor 108 returns the search results that identifies the objects. For example, the search result may include the strings stored in LOB table 207 for the respective objects. In one example, if object #1 and object #2 are included in the search result, then the entire strings shown at 208-1 and 208-2 are returned in a search result. Because strings are created, search query processor 108 may only return the entire string”) and the view of the business object is the search result strings including object 1 and object 2 which comprise column data,
wherein the names of said columns are not comprised in a definition of said business object and wherein the names of said columns are comprised in said column metadata at least by ([0028] “FIG. 3A shows an example of tables that may be stored in relational database 102 according to one embodiment. A header table 204-1 includes information for various invoices 1000, 2000, 3000, and 4000. For example, rows 304-1, 304-2, 304-3, and 304-4 list data for invoices 1000, 2000, 3000, and 4000, respectively. Also, columns 302-1, 302-2, 302-3, and 302-4 list data for an invoice number, a last name, a first name, and an address, respectively. For example, for invoice #1000, the last name associated with this invoice is Edison, the first name is Thomas, and the address is West Pike 45th.”) and the search result strings of the objects (view of a standard business object), such as those shown in Fig. 3B, do not include column names of the tables as shown in Fig. 3A which shows the column names comprised within a tables (data model) of the relational database (production database).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Fabijancic into the teaching of Wright because the references similarly disclose the storage and retrieval of business objects. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Wright to further include the search results of business objects as in Fabijancic in order to be able to provide a clear understanding of the object to the user.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 7,653,663) in view of Fabijancic (US 2015/0100553) and further in view of Agarwal (US 2018/0131678).
As per claim 3, claim 1 is incorporated, Wright fails to disclose “further comprising a link generator for sub-views, wherein said link generator is configured to scan a repository of activation field groups for a match, wherein a match is detected based on a comparison between a field catalog of said view and a set of keys in relation to said activation field groups”
However, Fabijancic teaches the above limitation at least by ([0019] “For example, relational database 102 includes tables of data items that are formally described and organized according to a relational model. In the relational model, rows in one table may be related to other rows in other tables. The related rows are linked via keys” [0031] “Archive manager 104 may create objects from the tables summarized in FIG. 3A. For example, FIG. 3B shows an example of archived objects in LOB table 207 according to one embodiment… the rows in different tables that include information for invoice 1000 are summarized in a string in row 352-1. Also, row 352-2 summarizes the entries for invoice 2000 in tables 204-1-204-3. Similarly, rows 352-3 and 352-4 summarize invoices 3000 and 4000, respectively” [0023] “a headers table 204-1 includes headers for the objects, a positions table 204-2 is linked to headers table 204-1 and includes positions for the headers, and something-else table 204-3 may include other additional information and is linked to headers table 204-1.” [0032] “Once archive manager 104 stores archived data in archive database 106, users can perform searches for the data.” [0036] “In FIG. 5B, a search for “2000” may return objects #2 and #4. In this case, objects #2 and #4 include the term 2000 while objects #1 and #3 do not. As noted above, the search term 2000 is included in different columns and/or tables in relational database 102. For example, for object #2, 2000 is the invoice number found in header table 204-1. For object #4, 2000 is found in column 302-4 in the address for invoice 4000. As discussed above, because the string includes the search term 2000 for both objects #2 and #4, search query processor 108 returns a search result including objects #2 and #4.”) and the tables summarized in Fig. 3A are searched, based on a search term such as “2000”, which are matched to terms within the tables such as the invoice numbers (set of keys) which link the tables together.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Fabijancic into the teaching of Wright because the references similarly disclose the storage and retrieval of business objects. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Wright to further include retrieving search results for business objects as in Fabijancic in order to be able to provide a clear understanding of the object to the user.
Wright, Fabijancic fail to disclose “wherein a match is detected based on a comparison between a field catalog of said view and a set of keys in relation to said activation field groups”
However, Agarwal teaches the above limitations at least by ([0075] “The computer makes a determination as to whether a match to the portion of the generated key of the business object corresponding to the retrieve data operation was found in the mapping table of the idempotency resolver (step 708). If the computer determines that a match to the portion of the generated key of the business object corresponding to the retrieve data operation is in the mapping table of the idempotency resolver, yes output of step 708, then the computer retrieves the result corresponding to the retrieve data operation from the mapping table of the idempotency resolver based on finding the match to the portion of the generated key (step 710).”) and the field catalog of said view is the mapping table.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Agarwal into the teaching of Wright, Fabijancic because the references similarly disclose the storage and retrieval of business objects. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the resolver as in Agarwal “for performance of idempotent operations, which improves response times” (Agarwal, [0036]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 7,653,663) in view of Fabijancic (US 2015/0100553) and further in view of Knura (US 2008/0288918).
As per claim 7, claim 3 is incorporated, Wright fails to disclose “further comprising: reading in activation field groups and wherein an activation field group comprises a set of field names and a designator for a sub-view; and presenting a hyperlink to said sub-view if the names of said field names are comprised in said columns”
However, Fabijancic teaches further comprising: reading in activation field groups and wherein an activation field group comprises a set of field names and a designator for a sub-view at least by ([0019] “For example, relational database 102 includes tables of data items that are formally described and organized according to a relational model. In the relational model, rows in one table may be related to other rows in other tables. The related rows are linked via keys” [0031] “Archive manager 104 may create objects from the tables summarized in FIG. 3A. For example, FIG. 3B shows an example of archived objects in LOB table 207 according to one embodiment… the rows in different tables that include information for invoice 1000 are summarized in a string in row 352-1. Also, row 352-2 summarizes the entries for invoice 2000 in tables 204-1-204-3. Similarly, rows 352-3 and 352-4 summarize invoices 3000 and 4000, respectively” [0023] “a headers table 204-1 includes headers for the objects, a positions table 204-2 is linked to headers table 204-1 and includes positions for the headers, and something-else table 204-3 may include other additional information and is linked to headers table 204-1.” [0032] “Once archive manager 104 stores archived data in archive database 106, users can perform searches for the data.” [0036] “In FIG. 5B, a search for “2000” may return objects #2 and #4. In this case, objects #2 and #4 include the term 2000 while objects #1 and #3 do not. As noted above, the search term 2000 is included in different columns and/or tables in relational database 102. For example, for object #2, 2000 is the invoice number found in header table 204-1. For object #4, 2000 is found in column 302-4 in the address for invoice 4000. As discussed above, because the string includes the search term 2000 for both objects #2 and #4, search query processor 108 returns a search result including objects #2 and #4.”) and the tables summarized in Fig. 3A are searched, based on a search term such as “2000”, which are matched to terms within the tables such as the invoice numbers (set of keys) which link the tables together.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Fabijancic into the teaching of Wright because the references similarly disclose the storage and retrieval of business objects. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Wright to further include retrieving search results for business objects as in Fabijancic in order to be able to provide a clear understanding of the object to the user.
Wright, Fabijancic fail to disclose “and presenting a hyperlink to said sub-view if the names of said field names are comprised in said columns”
However, Knura teaches at least by ([0028] “BOL 23 offers two main types of objects: business objects and query services.” [0036] “For example, the label "object name" in object name field 631 may be a clickable link that links to the detailed information of the objects. To see the technical details of an existing object and its attributes, a designer can select an object in overview list 61 and click on an expert mode icon 64 in the navigation bar. By switching to the expert mode, a designer can view the technical names used for BOL structures or an entity within a BOL structure”) and Fig. 6 shows the clickable link (hyperlink) to a view of an object with names comprised in columns.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Knura into the teaching of Wright, Fabijancic because the references similarly disclose the storage and retrieval of business objects. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include a link within the table of objects as in Knura in order to provide “a user-friendly interface” (Knura, [0034]) for the user to view the objects.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM P BARTLETT/
Examiner, Art Unit 2169

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169